DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 March 2021 has been entered.
Acknowledgement is made to applicant’s amendment of claims 1, 4 and 8. Claims 10-11 are cancelled. Claim 22 is a new addition. Claims 1-9 and 12-22 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7, 12-18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnamour et al. (US 2016/0263946 A1 – of record), in view of Tanaka.
Regarding claim 1, Bonnamour teaches a tire and tread portion 1 comprising: a circumferentially extending elongate block 3 - (corresponds to the claimed at least one land portion extending in a tire circumferential direction). The elongate block comprising: a plurality of differently curved sipes 11a, 11b which protrude to one side in the circumferential direction of the tire, wherein each sipe extends completely across the elongated block, see FIG. 4 – (corresponds to the claimed plurality of axial groove portions curved or bent so as to protrude in one side in the tire circumferential direction in a plan view and the axial groove portions include first axial groove portions and second axial groove portions having different degree of curvature from the first axial groove portions; each of the axial groove portions extends in a tire axial direction so as to completely cross the land region, each of the axial groove portions curved or bent so as to protrude in one side in the tire circumferential direction over an entire length thereof in a plan view). 
As to the tread portion includes a center main groove extending continuously in the tire circumferential direction on a tire equator and the land region is immediately adjacent to the center main groove: Bonnamour does not restrict its inventive tread pattern comprising: circumferentially extending grooves and land portion having the claimed sipe configuration to any particular groove/land arrangement. Therefore, an artisan of ordinary skill in designing a tire would readily apply the concepts of Bonnamour 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tread portion include a center main groove extending continuously in the tire circumferential direction on a tire equator and the land region be immediately adjacent to the center main groove, as Tanaka discloses a tire tread pattern having a continuously extending center main groove and bent sipes which extend completely across the land portion are sufficient for improving wet performance without sacrificing the wear resistance and uneven wear resistance, see FIG. 1 and [0004].
Regarding claims 2-3, as depicted in FIG. 2, each of the sipes 11a, 11b are adjacent to one another in the circumferential direction of the tire; and are arranged to extend in an arc shape.
Regarding claim 4, modified Bonnamour discloses the first axial groove portions or the second axial groove portions each have a center line extending in a V-shape as a whole in an entire length thereof in a plan view, and the center line is a width-wise center line of the respective axial groove portion, see Tanaka FIG. 1. 
Regarding claim 5, 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the block as claimed since: the sipes divide the elongate 
Regarding claims 6, 16-18, modified Bonnamour discloses adjacent land regions 5 disposed on either side of the center main groove 3, have axial groove portions 7 in one - (construed as first) land region are formed at different positions in the tire circumferential direction from the axial groove portions in the other - (construed as second) land region; and each of the axial groove portions in the first land region does not overlap in the tire circumferential direction with any one of the axial groove portions in the second land region, see Bonnamour FIG. 2; and the axial groove portions in the first land region protrude to a side in the tire circumferential direction opposite to the axial groove portions in the second land region, see Tanaka FIG. 1.
As to each of the first land region and the second land region, the first axial groove portions and the second axial groove portions are arranged alternately one by one in the tire circumferential direction: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the block as claimed since: modified Bonnamour discloses a tread pattern having adjacent land portions whose axial grooves/sipes are arranged in an opposing manner with respect to the circumferential direction of the tire, see Tanaka FIG. 1; and sub blocks delimited by sipes having different dimensions in the tread, scrambles the noise signal emitted by the tread pattern of the tire, whereby the noise performance of the tire is improved, see Bonnamour [0017]. Thus, to form the elongated block in the claimed manner, would predictably enhance a conventionally known tread pattern, whereby noise generation of the tread is reduced.
Regarding claim 7, modified Bonnamour discloses
[AltContent: textbox (L1)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

each of the axial groove portions in the first land region is formed at a position shifted in the tire circumferential direction by a distance L1 from its adjacent one of the axial groove portions in the second land region, and the 
Regarding claims 12-14, modified Bonnamour discloses as depicted in FIG. 2 - Bonnamour, the axial groove portions do not overlap in the tire circumferential direction; and each of the axial groove portions is formed in an arc shape protruding to one side in the tire circumferential direction in an entire length thereof in a plan view; and given as background information, which implies is well known in the art it is common to form sipes having a width of less than 2 mm, see Bonnamour [0003]; and further Tanaka discloses its sipe is configured to have a width of 0.2 to 1.2 mm, which meets the claimed less than 1.5 mm. It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claim 22, modified Bonnamour discloses first/second virtual linear lines connecting both axial ends of each of the first/second axial groove portions are substantially parallel with a tire axial direction, see Tanaka FIG. 1.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnamour et al. (US 2016/0263946 A1 – of record), in view of Tanaka (US 2015/0352905 A1) as applied to claim 1 above, and further in view of Inoue.
Regarding claims 8-9, Bonnamour does not explicitly disclose the claimed curvature. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipes as claimed since: Bonnamour discloses as depicted in FIG. 2, the radius of curvature C of each sipe 11b is larger than a radius of curvature C of each sipe 11a; and the radius of curvature C of each sipe 11b is at least greater than 1.1 and less than 10.0 times the radius of curvature C of each sipe 11a. Moreover, forming the radius of curvature to have a range of from 30 to 100 mm is suitable for maintaining a tread pattern rigidity of the land portion as disclosed by Inoue. It being noted Inoue’s range meets the claimed radius range of R2 and R1. Furthermore, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnamour et al. (US 2016/0263946 A1 – of record), in view of Tanaka (US 2015/0352905 A1) as applied to claim 1 above, and further in view of Caretta (US 6,382,283 B1).
Regarding claims 19-20, modified Bonnamour does not explicitly disclose the recess. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipes as claimed since: Caretta discloses a tread pattern suitable for different degree of curvature from the first axial groove portions and the second axial groove portions), and where each of the third/fourth land regions axial groove portions are arranged at intervals in the tire circumferential direction.
Furthermore, the tread pattern is configured to have each of the third axial groove portions is formed in an arc shape having a center thereof in an outer region, and the outer region is a region on an axially outer side of a center position in a width direction of the respective land region, see FIG. 1.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnamour et al. (US 2016/0263946 A1 – of record), in view of Tanaka (US 2015/0352905 A1) as applied to claim 1 above, and further in view of Matsuda et al. (US 2016/0059638 A1).
Regarding claim 21, modified Bonnamour does not explicitly disclose the recess. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the land portions which include the tread edges to have disposed thereon, sipes whose tread edge side ends have recesses since: Matsuda discloses shoulder .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant's arguments with respect to claims 1-9 and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749